Case 2:21-cv-00453-JES-MRM Document 16 Filed 07/21/21 Page 1 of 4 PageID 100



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ROBERT PIERRE,

             Plaintiff,

v.                                  Case No:    2:21-cv-453-JES-MRM

KATHLEEN A. SMITH, Public
Defender, AMIRA D. FOX,
State Attorney, ASHLEY
MOODY, Attorney General,
and RON DESANTIS, Governor,

             Defendants.


                              OPINION AND ORDER

      This   matter   comes    before   the   Court    on   Plaintiff    Robert

Pierre’s Amended Complaint (Doc. #15).            Pierre is a pre-trial

detainee facing state criminal charges.               The Court granted him

leave to proceed in this 42 U.S.C. § 1983 action in forma pauperis.

The Court thus screens the Amended Complaint under 28 U.S.C. §

1915(e)(2)    to   determine    whether   the   action      is    frivolous   or

malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from

such relief.

      According to the Amended Complaint, on April 1, 2021, hackers

used malware to compromise client information held by the Public

Defender’s Office.         Pierre sues four public officials over the

data breach.       In Count 1, Pierre sues Public Defender Kathleen

Smith for breach of attorney-client privilege because she did not

alert clients of the intrusion promptly enough.                  He alleges, “A
Case 2:21-cv-00453-JES-MRM Document 16 Filed 07/21/21 Page 2 of 4 PageID 101



two-month    delay   is   insufficient     in    trying   to   contain   the

proliferation of data because untold damage could’ve occurred in

that time frame.”      (Doc. #15 at 6).         Count 2 asserts malicious

prosecution and abuse of process against State Attorney Amira Fox

because the State Attorney’s Office sent its case files to the

Public Defender’s Office after the hack.              Pierre claims that

“clients had no way to confirm that no data was added, altered, or

destroyed during the transfer” and “Brady material is or has the

potential to be corrupted.”      (Id. at 7).      In Count 3, Pierre sues

Attorney General Ashley Moody for gross negligence in hiring the

employees who failed to secure the compromised data.           And in Count

4, Pierre sues Governor Ron DeSantis for “dereliction of duty” for

not “stepping in during the malware intrusion.”           (Id.)

      In his prayer for relief, Pierre seeks $5 million in punitive

damages, lifetime credit and identity protection, a state-funded

change of social security number and “refurbished credit profile,”

counseling and psychiatric treatment, protection against forged

fingerprints or synthesized DNA, and formal apologies.             (Id. at

8).

      The Amended Complaint fails on multiple levels, the most

essential being standing.      “Standing is a threshold jurisdictional

question which must be addressed prior to and independent of the

merits of a party’s claims.”       Bochese v. Town of Ponce Inlet, 405

F.3d 964, 974 (11th Cir. 2005).          As the party invoking federal

jurisdiction, Pierre bears the burden of establishing standing.

                                   - 2 -
Case 2:21-cv-00453-JES-MRM Document 16 Filed 07/21/21 Page 3 of 4 PageID 102



See Amnesty Int’l, USA v. Battle, 559 F.3d 1170, 1177 (11th Cir.

2009).      Pierre must show (1) a concrete, particularized, and

actual or imminent injury in fact, (2) a causal connection between

the injury and Defendants’ conduct, and (3) redressability.                  Id.

      At    the    pleading   stage,      general    factual   allegations     may

suffice.     Id.     Even so, Pierre fails to establish standing.              The

Amended     Complaint     merely    alleges    the    possibility    of    injury.

Pierre     does    not   identify   any   of   his   own   private   information

compromised by the data breach.            And his allegations of injury are

vague and speculative—he merely states what could happen and

asserts the potential for harm.             Pierre does not allege that he

suffered any injury in fact due to Defendants’ conduct.                   Thus, he

does not have standing to bring this action, and the Court lacks

jurisdiction over it.

      Pierre’s lack of standing alone necessitates dismissal of

this action, but the Amended Complaint suffers from other fatal

deficiencies.        Pierre does not plausibly allege any violation of

the United States Constitution or federal law.                 He thus fails to

establish subject-matter jurisdiction under 28 U.S.C. § 1331 and

fails to state a claim under 42 U.S.C. § 1983.                   What is more,

Defendants are immune from this suit.                Punitive damages are not

available in official capacity § 1983 suits against government

officials.        City of Newport v. Fact Concerts, Inc., 453 U.S. 247,

271 (1981); Colvin v. McDougall, 62 F.3d 1316, 1319 (11th Cir.

1995).     And Eleventh Amendment sovereign immunity bars this suit

                                       - 3 -
Case 2:21-cv-00453-JES-MRM Document 16 Filed 07/21/21 Page 4 of 4 PageID 103



in its entirety.     See Attwood v. Clemons, 818 F. App’x 863, 866

(11th Cir. 2020) (the Eleventh Amendment “bars a citizen from suing

his state…unless the state waives its sovereign immunity”); see

also Penhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101

(1984) (“a suit against state officials that is in fact a suit

against a State is barred regardless of whether it seeks damages

or injunctive relief”).

      In sum, Pierre lacks standing to pursue this action, he fails

to establish subject matter jurisdiction and to state a § 1983

claim, and Defendants are immune from his claims.              Pierre has

already amended his pleading once, and the Court finds that further

amendment would be futile.

      Accordingly, it is hereby

      ORDERED:

      Robert Pierre’s Amended Complaint (Doc. #15) is DISMISSED.

The Clerk is DIRECTED to enter judgment, terminate all pending

motions and deadlines, and close this case.

      DONE and ORDERED at Fort Myers, Florida, this            21st     day

of July 2021.




Copies:
Counsel of Record




                                   - 4 -
